[NOT FOR PUBLICATION – NOT TO BE CITED AS PRECEDENT]



          United States Court of Appeals
                     For the First Circuit


No. 99-1716

                        ERIC A. FORETICH,

                      Plaintiff, Appellant,

                               v.

                 THE LANDSBURG COMPANY, ET AL.,

                     Defendants, Appellees.


        APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Paul J. Barbadoro, U.S. District Judge]


                             Before

                     Torruella, Chief Judge,
              and Boudin and Lipez, Circuit Judges.


         Elaine Mittleman on brief for appellant.
         Paul R. Taskier, Adam Proujansky, Dickstein Shapiro
Morin & Oshinsky LLP, William L. Chapman, and Orr and Reno on
brief for appellees.




                          March 1, 2001
          Per Curiam. In 1992, the defendants in this action produced

and broadcast a docudrama depicting the bitter child custody dispute

between Dr. Eric A. Foretich and his former wife. Foretich responded

to this broadcast by filing multiple suits against these defendants.

In addition to the present action filed in federal district court in

New Hampshire, Foretich also filed two suits, one in Virginia and one

in the District of Columbia, that were removed and consolidated in the

United States District Court for the District of Columbia. After a

series of setbacks in that forum, during which the New Hampshire action

was stayed, Foretich agreed to a comprehensive settlement that resolved

the remaining issues in the D.C. action and that also required him to

dismiss the New Hampshire action.       Shortly after reaching this

agreement, however, Foretich refused to abide by it and contested its

enforceability in the D.C. District Court. Both the D.C. District and

Circuit Courts held that the agreement was enforceable. In response,

the defendants filed a motion to dismiss in New Hampshire seeking to

hold Foretich to his bargain. The New Hampshire District Court granted

the motion on the ground that res judicata prevented Foretich from

contesting the validity of the agreement.       Foretich now appeals.

          Foretich agreed to dismiss the New Hampshire case as part of

a broad settlement agreement to resolve overlapping litigation in the

district court. The D.C. District Court and Court of Appeals later

upheld the agreement so far as pertinent here despite Foretich's

                                 -2-
attempt to back out of it. His objections to the settlement were or

could have been litigated in the D.C. courts. We see no basis for

allowing him to relitigate those objections here.

          We deny the request for sanctions. In accordance with Fed.

R. App. P. 39, however, costs are taxed against Foretich.

          Affirmed.




                                -3-